Title: From John Adams to Edmund Jenings, 9 July 1782
From: Adams, John
To: Jenings, Edmund



The Hague July 9. 1782
Sir

You have very much obliged me, by the Act and the Bill. It is to the last degree Astonishing to see, that perfect Ignorance, of the United States of America, which still prevails in old England. They willfully Shut their Eyes, that they may be Sure not to See.
My Bowells of Compassion begin to be moved for this blind, debauched, devoted old Woman Britannia. Is there no possibility of reforming and Saving her? The Powers of Europe, must undertake this charitable Work, if it is ever done, for it is in vain to expect it from herself. The Nation is so divided, there Seems to be no Government left. No Party has Power! No Man, or Number of Men have Influence. The Nation has lost all Confidence in Men and in Systems, and seems almost ripe to draw the sword upon itself. I can think of but one Expedient, to save them and that is this. Let the Empress of Russia, the Emperor the Kings of Prussia, sweeden and Denmark, or in other Words the Neutral Powers, admit Mr Dana, as the Minister of the United States, to Sign the Treaty of maritime Neutrality, that is to say acceed to the Principles of it, as France and Spain have done. This is done in a Moment, and thereby the whole Difficulty is removed. The United states are then acknowledged to be sovereign by all the World. This would instantly Suppress the old Ministry in England and their System, and give Influence and Authority to the new, to propose and obtain, an express Acknowledgment of the Independence of America by Act of Parliament. It would enable them to perswade the King to give a Commission to some Ambassador, to treat with the United States or their Ministers—and it would take away all Objections to an Invitation of Dr Franklin and Mr Jay, to a Congress to treat of a general Peace. In this Way England would be likely to obtain better Terms than in any other.
If you have Influence enough with the neutral Courts, to perswade them to a step which will do them so much Honour, and the weary World So much good, pray make use of it, from a Principle of Philanthropy.
I am with the greatest Esteem, sir, your most obedient Servant

J. Adams

